DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. (Currently Amended) The computing apparatus of claim [[3]] 1, wherein the gear rack further comprises a first rail onto one side of which a plurality of gear teeth are formed and a second rail parallel to the first rail to form a guiding channel between the first and second rails.

5. (Currently Amended) The computing apparatus of claim [[2]] 1, further comprising an electrical connector mounted at a bottom end of the chassis, wherein the electrical connector is mated to a counterpart electrical connector mounted to the 
9. (Currently Amended) the electrical component of claim [[8]] 6, further comprising a guiding slider mounted to the housing.

12. (Currently Amended) The electrical component of claim [[7]] 6, further comprising an electrical connector mounted at a bottom plate thereof, wherein the electrical connector is mated to a counterpart electrical connector mounted to the computing apparatus during which the resistive force is exerted against the electrical component.

15. (Currently Amended) the computing system of claim [[14]] 13, wherein the base is mounted to the housing of the electrical component, and the actuator is engaged to the chassis.

Response to Arguments
Applicant’s arguments, see pages, filed 8 January 2021, with respect to independent claims 1, 6 and 13, have been fully considered and are persuasive.  The rejection of independent 1, 6 and 13 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 9-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claim 1, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship wherein sliding movement of the electrical component relative to the chassis causes the gear pinion to roll over along the gear rack during which the gear pinion rotates relative to the base to exert a resistive force against the electrical component, as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship wherein upon the electrical component being introduced into the computing apparatus, the gear pinion is meshed with a gear rack mounted to the computing apparatus, as claimed in combination with the remaining limitations of independent claim 6.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship a wherein movement of the electrical component relative to the computing apparatus causes the actuator to move relative to the base to exert a resistive force against the electrical component, as claimed in combination with the remaining limitations of independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 form for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



27 March 2021a